Title: To George Washington from Bushrod Washington, 12 December 1788
From: Washington, Bushrod
To: Washington, George



Dr Uncle
Bushfd Decr 12th 1788.

I take this opportunity by Mr Packet (who goes up with my furniture) to return you my very grateful thanks for the offer you were pleased to make me of your House, rent free. The difference between paying thirty or forty pounds, and not paying any thing is very considerable, and would have been a great relief and assistance to me, at least at this time; I would therefore most willingly have accepted your affectionate offer, if it had not appeared to me from the representation of Doctor [Brown] as well as from my own recollection of the place, that it would have been very inconvenient for my purpose. The House being small was no objection, but it is out of repair, and has no office, or other necessary outhouses. I was therefore afraid, lest we might at this season of the Year have suffered in our ⟨health⟩ by living there, independent of the inconvenienc above mentioned. I have the highest sense of the obligation which you have in this instance laid me under, and Shall always reflect upon it with gratitude. I am happy that I have the sanction of your opinion in favour of my scheme for disuniting the practice of Law from that of farming. As to my choice of situation it certainly depends upon circumstances. I am apprized of the formidable Competitors which I must encounter, and I am equally diffident of my abilities to hazard the competition. But if I have

not merit to support my pretensions, I ought not, neither do I wish for success.
Nancy & myself will be at Mount Vernon shortly after Christmas—she Joins me in Love to you & my Aunt—& I hope you will believe me to be Dr Uncle Your very Affectionate Nephew

Bushrod Washington

